Citation Nr: 1203883	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for head tremors, to include as a due to herbicide exposure.  

2.  Entitlement to service connection for bilateral arm tremors (claimed as left hand tremors and right and left arm tremors), to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a gastric disorder.

5.  Entitlement to service connection for residuals of an inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  His service personnel records show that he had service in the Republic of Vietnam from June 1967 to June 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing in October 2011.  A transcript of that proceeding has been associated with the claims file.  

In December 2011 the Veteran submitted additional VA and private treatment records dated from March 2010 to October 2011 along with a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will consider the newly submitted evidence. 
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for head tremors, bilateral arm tremors, a gastric disorder, and residuals of an inguinal hernia will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been show to have a prostate disorder that is related to his military service.  

CONCLUSION OF LAW

A prostate was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in April 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the April 2009 notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  He was also advised of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board.

Moreover, the Veteran was afforded a VA examination in November 2009 in connection with his claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2009 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant and a physical examination, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

The Veteran contends that his prostate problems are related to his military service from July 1965 to June 1968.  During his October 2011 hearing, the Veteran noted that he was treated for prostatitis during his military service and continued to suffer from prostate problems since that time.  


Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The governing law also provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).    


Factual Background

The Veteran's service treatment records document complaints of left groin pain in August 1966.  He was given a provisional diagnosis of a left inguinal hernia.  A subsequent note in August 1966 shows cessation of the left groin pain, and the discomfort was discomfort was attributed to probable prostatitis.  A March 1967 treatment note also shows a history of prostatitis with cystoscopy.  However, the Veteran's June 1968 separation examination was negative for prostatitis.  Significantly, the examiner indicated that the Veteran had a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated)."  The Veteran also denied having "frequent or painful urination" in his June 1968 report of medical history.

The Veteran's post-service treatment records show that he first complained of urinary problems in August 2007 after undergoing lumbar spine surgery.  He was ultimately diagnosed with hypertrophy (benign) of the prostate with urinary obstruction and other lower urinary tract in September 2007.  

The Veteran was afforded a VA genitourinary examination in November 2009.  At that time, the Veteran reported having urinary pain/discomfort during his period of service, as well as a slowing of stream on a particular occasion that sent him to the doctor for an evaluation.  The examiner noted that the Veteran was diagnosed with probable prostatitis one day after being diagnosed with a left inguinal hernia in August 1966.  He was given antibiotics at that time and discharged.  The Veteran reported that his symptoms did improve after the treatment for the potential urinary tract/prostatic infection; however, he stated that he experienced these symptoms off and on after his military service and noted that he had difficulty with urinary stream and hesitancy.  The examiner also observed that the Veteran had been diagnosed with benign prostatic hyperplasia (BPH) in the last several years with lower urinary tract mediated symptoms in the form of a slow stream and nocturia.  Those symptoms worsened after lumbar surgery, which resulted in some temporary urinary retention.  

Following a review of the claims file and a physical examination, the examiner assessed the Veteran as having prostatic hypertrophy with lower urinary tract symptoms.  The examiner noted that the Veteran had a possible bought of prostatitis in the military; however, he stated there were several years after his separation during which the Veteran had normal urinary function.  He also commented the Veteran's isolated prostatitis flare occurred 40 years earlier, which made it difficult for the examiner to link his current disorder with that incident.  The examiner further observed that the Veteran's prostate was not noted as being enlarged or abnormal in 1966.  Therefore, he opined that it was less likely than not that the Veteran's isolated bout of prostatitis in the military was linked to his current urinary tract symptoms.      

The Veteran also submitted a July 2010 statement from Dr. K.E.B. (initials used to protect the Veteran's privacy), the Veteran's private urologist.  In this statement, Dr. K.E.B. wrote that he had been treating the Veteran since 2007 for numerous prostate issues and irritative lower urinary tract symptoms.  Although he had only treated the Veteran since 2007, the Veteran had told Dr. K.E.B. that he had these symptoms for many years.  Indeed, Dr. K.E.B. noted a medical record dating back to November 1966.  He further observed that the Veteran developed these symptoms while serving in the military and that these symptoms persist today.  According to Dr. K.E.B, the symptoms have been irritative and painful since that time.  He stated that the medical condition definitely began while the Veteran was on active duty, and it was his opinion that it was more likely than not that the disorder developed as a result of his military service.  


Analysis

Initially, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service.  However, the Veteran has not been diagnosed with prostate cancer or any other prostate disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Moreover, the Veteran has not claimed that he has a current prostate disorder that is due to herbicide exposure.  Therefore, service connection is not warranted on a presumptive basis.

The Board also finds that service connection is not warranted for a prostate disorder on a direct basis.  The Veteran was treated for prostatitis on one occasion in 1966 during his military service.  However, the remainder of his service treatment records are negative for any complaints, treatment, or diagnosis of a prostate disorder.   Significantly, his June 1968 separation examination showed a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated)," and in his June 1968 report of medical history, the Veteran denied having "frequent or painful urination."  Furthermore, there is no record of subsequent prostate problems until immediately after lumbar spine surgery in 2007, which was approximately 39 years after service.  Thus, to the extent the Veteran had any symptomatology in service, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that a prostate disorder did not manifest during service or for many years thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a prostate disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81   (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board does acknowledge the Veteran's lay statements indicating that he has had prostate problems since his military service.  The Board notes that the Veteran is competent to report his experience and symptoms since service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992);Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has experienced prostate symptoms since his period of service. However, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's separation examination found his anus and rectum, including his prostate to be normal, and he actually denied having a medical history of frequent or painful urination.  As such, there is affirmative evidence actually showing that the Veteran did not have any symptoms of a prostate disorder at the time of his separation. 

In addition, the Veteran did not seek treatment for his back for many years following his period of service. Indeed, the Veteran's post-service medical evidence shows that he first sought treatment for in 2007.   Thus, the Veteran's claims that he has had a prostate disorder since his military service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Veteran himself told the November 2009 VA examiner that his symptoms in service did improve after treatment.  He also indicated at that time that his symptoms had been "off and on" since his military service.  Such a statement directly contradicts his allegation that he has had continuity of symptomatology since service.  As such, the Veteran's own statements are inconsistent. 

In summary, the contemporaneous evidence shows that the Veteran's prostate was normal at the time of his separation, and there is no post-service medical evidence documenting any problems until 2007.  The Veteran has also provided inconsistent statements regarding the onset and course of his prostate disorder.  Therefore, the Board finds that the Veteran's reported history is not credible. 

Based on the foregoing, the Board concludes that the more probative, competent, and credible evidence does not establish a chronic disability resulting from the Veteran's military service or a continuity of symptomatology after service.   

In addition to the lack of evidence showing that a prostate disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's active service.   As noted above, the November 2009 VA examiner assessed the Veteran as having prostatic hypertrophy with lower urinary tract symptoms.  He also opined that it was less likely than not that the Veteran's isolated bout of prostatitis during his military service was related to his current disorder.      

The Board does also note that Dr. K.E.B. provided a contrasting medical opinion in a July 2010 statement.  In particular, he stated that the medical condition definitely began while the Veteran was on active duty, and it was his opinion that it was more likely than not that the prostate disorder developed as a result of his military service.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds the November 2009 VA examiner's opinion to be most probative.   Although Dr. K.E.B. indicated that he reviewed a service treatment record dated in 1966, there is no indication that he reviewed the Veteran's entire claims file.  Moreover, he relied upon the Veteran's own reported history regarding the onset and course of the disorder, which the Board has found to be not credible.  In Coburn v. Nicholson, 19 Vet. App. 427   (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   Indeed, Dr. K.E.B. did not discuss or account for other relevant facts, such as the normal separation examination or the decades-long evidentiary gap between the Veteran's separation from service and his first complaints regarding his prostate. 

In contrast, the November 2009 VA examiner offered his opinion based on a thorough and detailed review of all of the evidence, including the Veteran's service treatment records and post-service treatment records, and he offered a thorough rationale for the opinion reached that is clearly supported by the evidence of record.  Indeed, the examiner specifically discussed the Veteran's assertions, as well as the normal separation examination and the lack of documentation of a prostate disorder for many decades thereafter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment). 

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the November 2009 VA examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a prostate disorder is not warranted. 


ORDER

Service connection for a prostate disorder is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

With respect to the claims for service connection for head tremors and bilateral arm tremors, the Board notes that the Veteran has not been afforded a VA examination.  The claims file does conclude a report of a May 2007 Agent Orange Registry examination, which documents the Veteran as having an  intermittent right arm tremor for 15 years, but there was no etiological opinion.  The record also includes a December 2008 letter from Dr. J.E.C. noting the Veteran's complaints of tremors for the past 20 years.  The physician provided a diagnosis of a postural tremor involving hand/head.   Dr. J.E.C. wrote that the etiology of essential tremor was discussed with the Veteran in detail, but there was no discussion documented in the record.

While VA has recognized presumptive service connection for Parkinson's disease (a disorder manifested by tremors) associated with herbicide exposure, the Veteran testified during the October 2011 Board hearing that he has never been diagnosed with Parkinson's disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nevertheless, even if a disability is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, (Fed. Cir. 1994). 

Given the medical evidence to date, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's disorder manifested by tremors of the head and bilateral upper extremities.  38 C.F.R. § 3.159(c)(4).  

With regard to the claim for service connection for a gastric disorder, the Veteran's service treatment records show complaints of "stomach cramps," which were attributed to diarrhea in April 1968.  While his June 1968 separation examination showed a normal "G-U system," the Veteran did report having "frequent indigestion" during his June 1968 report of medical history.  Post-service treatment records also show complaints of and treatment for colon polyps, diverticula, hemorrhoids, GERD, gastric ulcer, gastroparesis, and constipation as early as February 2003.  In addition, the Veteran submitted a September 2010 statement from Dr. S.K.C., the Veteran's private gastroenterologist, indicating that he had reviewed the medical information provided by the Veteran during his active duty.  Dr. S.K.C. noted that the Veteran currently experienced abdominal pain and that this could possibly be related to abdominal cramps that he had in April 1968.  The Veteran has not yet been afforded a VA examination with regard to this issue.  On remand, such an examination and opinion should be provided.

With regard to the residuals of an inguinal hernia, the Veteran's service treatment records document complaints of left groin pain in August 1966.  He was given a provisional diagnosis of left inguinal hernia.  A subsequent note in August 1966 shows cessation of left groin pain and attributed the discomfort to probable prostatitis.  The Veteran's June 1968 separation examination is negative for an inguinal hernia.  Significantly, the examiner indicated that the Veteran had a normal "abdomen and viscera (include hernia)."  Moreover, in the Veteran's June 1968 report of medical history, he denied having a "rupture/hernia" and "stomach, liver, or intestinal trouble."  Post-service treatment records show that he underwent remote left inguinal hernia repair in approximately 1986.  

The Veteran was afforded a VA examination with regard to his history of inguinal hernia in February 2010.  At the time of the examination, the Veteran reported that he underwent left inguinal hernia repair secondary to left groin pain in 1986.  He stated that the repair went quite well and that he had done well since then, though he had to this day, two times every month, some achy pain in the left inguinal area that sometimes radiated into the groin.  He stated this happened with exertion, and if the pain started, it could make urination and even bowel function uncomfortable, though it did not directly impact them.  He stated that this happened with exertion and approximately two times per months, but it was not described as incapacitating, and it was usually attributed to him walking around his neighborhood, per his own report.  A physical examination revealed no palpable hernias of either inguinal canal.  The diagnosis was a previous left inguinal hernia repair in approximately 1986 with resultant intermittent pain persisting since that repair, as listed above, though it was not significantly incapacitating.  

During the October 2011 Board hearing, the Veteran reported that he had been experiencing residual pain in the left groin area ever since his 1986 surgery.  The Veteran indicated that he brought this to the attention of his VA doctor who indicated that the pain could be due to residual scar tissue from the surgery.  The Board notes that the February 2010 VA examination report did not note any scar during the examination.  As it would seem likely that the Veteran would have a scar resulting from the 1986 surgery, the Board finds that there is some question as to the adequacy of the February 2010 VA examination.  As such, another examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).           

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any tremors that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current diagnoses involving the Veteran's tremors of the head and bilateral upper extremities.  The examiner should specifically indicate whether a diagnosis of Parkinson's disease is warranted.   For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including herbicide exposure in service.

The examiner should specifically address the Veteran's reported history of tremors beginning in 1978, approximately ten years after his from service, the May 2007 VA Agent Orange Registry Examination showing intermittent right arm tremor for 15 years, and the December 2008 statement from Dr. J.E.C. showing complaints of tremor for 20 years and a diagnosis of postural tremor involving hand/head.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current gastric disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his complaints of stomach pain therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the service treatment records showing complaints of stomach pain in April 1968, a normal "G-U system" during his June 1968 separation examination, and complaints of "frequent indigestion" in June 1968.  He or she should also discuss the Veteran's reported history of gastric problems beginning in 1968 and continuing to the present, as well as the September 2010 statement wherein Dr. S.K.C. wrote that he had reviewed the medical information provided by the Veteran during his active duty, noted that the Veteran currently experienced abdominal pain, and opined that this could possibly be related to abdominal cramps that he had in April 1968. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of an inguinal hernia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current residuals of an inguinal hernia, including scars.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his complaint of left groin pain in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the Veteran's service treatment records showing complaints of left groin pain in August 1966 with a provisional diagnosis of left inguinal hernia and a subsequent diagnosis of probable prostatitis; the Veteran's June 1968 separation examination showing a normal "abdomen and viscera (include hernia);"  the Veteran's June 1968 report of medical history wherein he denied "rupture/hernia" and "stomach, liver, or intestinal trouble;"  post-service treatment records show ing that he underwent remote left inguinal hernia repair in approximately 1986; and, the Veteran's October 2011 testimony that his occasional groin pain is the result of scar tissue.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


